FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  June 14, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                          FOR THE TENTH CIRCUIT




 EUGENE WIDEMAN,

             Plaintiff–Appellant,

 v.                                                  No. 09-1398
                                         (D.C. No. 1:08-CV-00764-CMA-KMT)
 STATE OF COLORADO,                                   (D. Colo.)

             Defendant–Appellee.


                          ORDER AND JUDGMENT *


Before LUCERO, PORFILIO, and MURPHY, Circuit Judges.



      This is the third of five appeals filed by pro se plaintiff–appellant Eugene

Wideman, Jr., challenging Colorado state-court decisions in child custody and

support proceedings. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm

the district court’s grant of summary judgment to the State of Colorado.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                         I

      In two previous appeals, Wideman sought to overturn the district court’s

dismissal, for lack of subject matter jurisdiction, of two 42 U.S.C. § 1983 actions

filed against Amelia Garcia, the mother of the minor child at the center of the

custody dispute; the State of Colorado; Pueblo County, Colorado; a school the

child attended; and a Colorado child support enforcement program. He alleged

wrongdoing by the defendants related to the Colorado courts’ resolution of his

custody and support disputes with Garcia. On appeal, this court upheld the

district court’s dismissal of most of Wideman’s claims under the Rooker-Feldman

doctrine. See Wideman v. Colorado, 242 F. App’x 611, 613-14 (10th Cir. 2007).

We also affirmed the dismissal of claims involving matters pending in Colorado

court pursuant to the Younger abstention doctrine. Id. at 614. Finally, we

reversed the dismissal of Wideman’s claim against his child’s school, and

remanded another claim so that the district court’s dismissal could be modified to

be without prejudice. Id.

      As he states in his opening brief in this appeal, Wideman then “re-filed the

above mention[ed] cases” as a new complaint raising constitutional challenges

allegedly not barred by the Rooker-Feldman doctrine. He “also requested a

review of the action by the State[’]s Department of Children Enforcement,

[which] placed a lien on [his] personal assets.” The district court read Wideman’s

complaint as asserting that Colorado violated his constitutional and statutory

                                        -2-
rights by: (1) allowing a “divorce court” to hear custody disputes between non-

married people; (2) using guardian ad litems in custody disputes; (3) using the

“preponderance of the evidence” standard in custody cases; (4) allowing the court

to keep a parent from seeing his or her child without a therapist present for more

than thirty days, and (5) retaliating against him after he filed his first two federal

lawsuits. Wideman v. Colorado, No. 08-cv-00764-CMA-KML, 2009 WL

2615405, at *1 (D. Colo. Aug. 25, 2009).

      Adopting the recommendations of the magistrate judge, the district court

concluded that claims one and three were barred by res judicata and claims two

and five were barred by the Rooker-Feldman doctrine. Id. at *4-5. The court

dismissed Wideman’s fourth claim for failure to state a claim, concluding that he

had “not provided a single supporting factual allegation.” Id. at *6. Wideman

appeals the dismissal of his first, second, third, and fifth claims.

                                           II

      Wideman does not assert that the district court misconstrued the allegations

set forth in his complaint. 1 He argues instead that: (1) the application of the

Rooker-Feldman doctrine and res judicata was in error because his first two

      1
        The government urges us to dismiss Wideman’s appeal for failure to
comply with Fed. R. App. P. 28. While Wideman’s pro se status neither makes us
his advocate nor relieves him of his obligation to comply with the fundamental
requirements of the Rules of Appellate Procedure, we have an obligation to
construe his filings liberally. See Merryfield v. Jordan, 584 F.3d 923, 924 n.1
(10th Cir. 2009). We have closely examined his often-confusing appellate briefs
to discern the arguments presented.

                                           -3-
federal district court cases were not decided on the merits; (2) application of

res judicata was improper because the state decisions were not fully or fairly

litigated and the resulting orders were illegal; (3) application of the

Rooker-Feldman doctrine was improper because Wideman was a defendant in the

state court proceedings; and (4) there are genuine issues of fact in his cases that

have not been settled. 2

      Having thoroughly examined the briefs, the record on appeal, and the

applicable law, we conclude that Wideman’s arguments on appeal are without

merit. The district court determined that the Rooker-Feldman doctrine and res

judicata applied based on prior state court decisions—not Wideman’s prior

federal lawsuits—and correctly concluded that the state court actions were fully

and fairly litigated. Furthermore, that Wideman was the defendant in his earlier

state court proceedings is irrelevant to the application of the Rooker-Feldman

doctrine. See PJ ex rel. Jensen v. Wagner, __ F.3d __, 2010 WL 1783417, at *8

(10th Cir. May 5, 2010) (applying the Rooker-Feldman doctrine to bar plaintiffs’

      2
         Wideman’s appeal also could be construed to argue that a state civil court
may not issue a restraining order in the absence of a criminal prosecution, and
that application of res judicata was improper because Colorado was not a party to
the state decisions. Because he failed to raise these issues before the district
court, however, we decline to consider them on appeal. See Fogarty v. Gallegos,
523 F.3d 1147, 1156 n.8 (10th Cir. 2008).

      Further, Wideman argues that district court erred in “dismiss[ing his]
request for an Agency review.” Wideman, however, did not request agency review
from the district court. Consequently, we decline to consider this argument as
well.

                                          -4-
claims when plaintiffs had been defendants in earlier state court suit). Because

res judicata and the Rooker-Feldman doctrine bar each of the claims that

Wideman appeals, no genuine issues of material fact remain

                                          III

      Wideman has also filed a petition for a writ of mandamus based on many of

the same claims raised in this appeal. In his petition, he again argues that the

state court child support decisions are invalid and asks this court to order the

State of Colorado to produce documentation showing that they have some other

valid reason for collecting child support or, if no such documentation can be

produced, cease with its collection efforts and return the amounts previously

collected. Wideman also argues that the various limitations on his contact with

his child cannot be upheld without a criminal conviction. He asks this court to

order the State of Colorado to either prove that he has been convicted of a crime

or remove all barriers to unlimited contact.

      Mandamus is a drastic remedy, which is to be used only in extraordinary

situations. Weston v. Mann (In re Weston), 18 F.3d 860, 864 (10th Cir. 1994).

“The traditional use of the writ [of mandamus] in aid of appellate

jurisdiction . . . has been to confine an inferior court to a lawful exercise of its

prescribed jurisdiction or to compel it to exercise its authority when it is its duty

to do so.” Mallard v. U.S. Dist. Court, 490 U.S. 296, 308 (1989) (quotation

omitted). Wideman is attempting to use the writ as another avenue to attack the

                                          -5-
state rulings against him. This is an improper use: “We have no authority to

issue such a writ to direct state courts or their judicial officers in the performance

of their duties.” Van Sickle v. Holloway, 791 F.2d 1431, 1436 n.5 (10th Cir.

1986) (quotation omitted).

                                          IV

      For the foregoing reasons, we AFFIRM the judgment of the district court

and DENY Wideman’s petition for a writ of mandamus. All pending motions are

DENIED.


                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                          -6-